Citation Nr: 1445111	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2. Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2014, the Veteran testified at a Board hearing at the RO in St. Louis.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Veteran has submitted pertinent evidence following certification of the instant appeal to the Board.  However, the Veteran has waived his right to have that evidence initially considered by the agency of original jurisdiction (AOJ).  See July 2014 Waiver of Initial AOJ Jurisdiction.  Thus, it is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1. Throughout the claim period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas. 

2. Throughout the claim period, the Veteran's GERD has been manifested by pyrosis and regurgitation.



CONCLUSIONS OF LAW

1. Throughout the claim period, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. Throughout the claim period, the criteria for a 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in March 2007, RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for PTSD and GERD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2007 letter told the Veteran that evidence of worsening could substantiate an increased rating claim.  He was notified in the March 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The March 2007 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations to assess the severity of his service-connected disabilities on appeal.  The findings from those examinations are sufficient to apply the relevant rating criteria.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. PTSD

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling.

Under that General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The Board acknowledges that the Veteran's mental health symptoms have been attributed to both his service-connected PTSD and his non-service connected traumatic brain injury.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service-connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  The VA treatment records generally do not differentiate between the symptoms of these conditions.  Thus, all psychiatric symptoms exhibited by the Veteran will be considered as part of his service-connected PTSD.

The claims file contains multiple references to the Veteran's GAF score.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

The evidence of record shows that a 70 percent rating for PTSD is warranted for the entire claim period, as the Veteran has displayed occupational and social impairment with deficiencies in most areas, throughout.  A 100 percent rating is not warranted as total social and occupational impairment is not shown.

The Veteran was afforded a VA examination in May 2007.  There, he reported depression, poor concentration, intrusive thoughts, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, panic, and an inability to relax.  The Veteran explained that he has a difficult time around crowds and cannot eat at restaurants.  Loud noises and explosions startle the Veteran.  He reported sleeping about four hours each night.  He avoids news reports concerning war.  He explained that he has trouble staying in one place for more than 20 minutes.  At the time, the Veteran was living with his girlfriend of one year.  He was dressed casually and neatly groomed at the examination.  The Veteran was attending college to become a medical assistant and was employed at lumbar company selling vacation packages.  The examiner explained that the Veteran's symptoms moderately to severely impair his social relationships, judgment and mood.  The examiner noted that the Veteran is able to attend college and work.  A GAF score of 52 was recorded.

In May 2007, the Veteran's parents submitted a letter detailing the Veteran's symptoms.  They explained that the Veteran has suffered from anxiety, flashbacks, panic, depression, and nightmares since leaving service.  They also stated that the Veteran has been unable to hold a job due to a lack of concentration, mood swings and rash decisions.   They also detailed multiple suicide attempts, one in July 2006 and another in April 2007.

In his December 2007 Notice of Disagreement, the Veteran reported 10 to 14 panic attacks per week and problems with anger and impulse control.  He also noted periods of violence.  He recounted an experience where he overdosed on medication to "...escape from [his] memories."

In his July 2008 substantive appeal, the Veteran reported difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood and impaired judgment. 

An October 2008 VA treatment note explained that the Veteran was working 36 hours per week at a local pizza parlor.  The Veteran stated that he wished to return to school to pursue nursing.  A GAF score of 55 was recorded.  The Veteran reported significant tension between himself and his girlfriend's parents.  

A later October 2008 VA treatment record notes that he was still working at the pizza parlor.  He reported having nightmares, but no suicidal or homicidal ideations.  He also reported being engaged, but some uncertainty as to the future.  

Another October 2008 VA treatment record notes that the Veteran had secured a new job at a school, working with juvenile delinquents.  He was dressed in clean, casual attire.  He appeared agitated.  Affect was constricted and there was no evidence of suicidal or homicidal thoughts.  The clinician noted that the Veteran was preoccupied with obtaining narcotics.  There was no evidence of delusions or hallucinations.  Cognitive functions were grossly intact and judgment was fair.

A December 2008 VA treatment record notes that the Veteran and his girlfriend were getting along well, with few conflicts.  He was still employed at the school.  The Veteran presented in clean attire.  He was mildly irritated with a full and appropriate range of affect.  There was no evidence of suicidal or homicidal ideation.  Nor was there evidence of delusions or hallucinations.

At a February 2009 VA psychiatric appointment, the Veteran stated that he felt depressed.  He denied suicidal or homicidal ideation.  The Veteran noted working 40 hours per week.  He was alert and oriented in all spheres.  Mood was depressed with restricted affect.  Speech was clear and coherent.  He was casually groomed with good hygiene.  Judgment and insight were adequate.

A later February 2009 VA treatment record notes that the Veteran experienced stress at his job.  He was also sleep deprived due to nightmares.  He reported being engaged to his fiancé.  He presented with clean and casual attire.  His mood was mildly anxious and agitated.  His affect was constricted.  He denied suicidal or homicidal ideations.  His form of thought was spontaneous and goal directed.  The content of thought was within normal limits.

A December 2009 VA treatment record (Virtual VA) noted that the Veteran presented with clean and casual attire.  There was no evidence of any suicidal or homicidal ideations.  He was oriented in all spheres.  

In January 2010, the Veteran's mother submitted a statement detailing the Veteran's symptoms.  She stated that the Veteran only slept a few hours each night.  She also explained that the Veteran experiences short-term memory loss.  She further detailed that the Veteran isolates himself from others and goes days without bathing or changing his clothes.  Finally, she stated that loud noises startle the Veteran and pork rinds remind him of burning flesh.

The Veteran was afforded another VA examination in January 2010.  There, he reported sleeping restlessly for about four to five hours per night.  Night terrors have been so severe that he once hit his wife.  He reported moderate symptoms of hypervigilance, uncomfortableness in crowds, and startled responses to loud noises.  He is isolative and avoids others.  Depression has been constant since service.  He reported being married.  He reported chronic passive suicidal thoughts, but expressed concern for his wife.

He explained that he is not able to hold a job for more than a few months.  He last worked in July 2009, when he was fired after working at the school with juvenile delinquents.  He was fired because of a conflict with his supervisor.  He reports that he has been fired before for anger, attitude, and absences due to depression.  A GAF score of 42 was recorded.

The examiner concluded that "[t]his Veteran is deemed to be totally disabled and unemployable on the basis of his chronic PTSD, with secondary depression and cognitive impairment secondary to traumatic brain injury."  The examiner explained that the Veteran is chronically depressed and quasi-suicidal.  

A January 2011 VA treatment record (Virtual VA) notes that the Veteran denied suicidal ideations.  

A March 2011 VA treatment record (Virtual VA) notes that the Veteran had been attending school, but recently missed time due to pain and other frustrations.  

A November 2011 VA treatment record (Virtual VA) notes that the Veteran was well groomed and cooperative.  

An October 2012 treatment record (Virtual VA) noted sleeplessness and racing thoughts.  The Veteran also reported increased anger and irritability.  He was alert and oriented.  He was cleanly and casually dressed.  Speech was clear, coherent and spontaneous.  There was no evidence of delusional thinking, suicidal or homicidal ideations.  A GAF score of 55 was recorded. 

A May 2013 VA treatment record (Virtual VA) notes depression and suicidal thoughts.  The Veteran reported trouble concentrating and feeling worthless.  He was upset as he believed that several VA clinicians were making fun of him.  He reported multiple suicide attempts in the past, the last being in 2007.  A GAF score of 38 was recorded.  Appearance was normal and behavior was cooperative.  Memory and intellect was grossly intact.  Speech was normal and affect was depressed.  Insight and judgment were described as fair.

A June 2013 VA treatment record (Virtual VA) notes that the Veteran was angry.  The Veteran was reported as making threatening comments towards certain individuals at the facility.  The Veteran denied making such threats.  The Veteran presented very fidgety and did not sit still through the session.  He reported auditory hallucinations and constant paranoia.  The Veteran noted that he had recently vacationed in Louisiana, where he met with an old friend and his wife.  He reported still having one to two years of school remaining.  A GAF score of 45 was recorded.  

A July 2013 VA treatment record (Virtual VA) notes depression for the past year.  The Veteran denied any suicidal or homicidal ideations.  He reported living with his brother and sister-in-law.  He reported poor appetite, motivation, and concentration.  He was well dressed for the session and a GAF score of 53 was recorded.  

An August 2013 VA treatment record (Virtual VA) reveals the Veteran had trouble sleeping.  He reported getting two to three hours of sleep per night.  He had difficulty staying asleep.  He reported anxiety, but no panic attacks recently.  He reported nightmares, intrusive thoughts, irritability and hypervigilance.  The Veteran reported being unemployed, but was seeking a job.  He denied suicidal and homicidal thoughts.  Grooming and hygiene were good.  The Veteran was oriented in all spheres.  A GAF score of 65 was recorded. 

A September 2013 VA treatment record (Virtual VA) notes anxiety and irritability.  The Veteran reported having flashbacks of Iraq.  He also reported nightmares concerning the same.  The Veteran explained that he is scared by loud noises, which will cause him to be on guard.  He reported depression.  He reported continuing to look for a job.  The Veteran continued to experience difficulty sleeping.  The attending clinician explained that the Veteran's account of information was very unclear and confusing.  The Veteran denied any suicidal or homicidal ideations.  

A December 2013 VA treatment record (Virtual VA) notes improved mood.  The Veteran denied any significant anxiety or depression.  He reported improved sleep, but not to the level the Veteran would like.  

The Veteran was afforded another VA examination in February 2014 (VBMS).  The examiner explained that the Veteran is depressed almost all day, nearly every day.  He has markedly diminished pleasure in almost all activities.  The Veteran experiences insomnia or hypersomnia nearly every day. He has recurrent thoughts of death and recurrent suicidal ideation.  The examiner summarized the effects of the Veteran's PTSD as causing "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation."

The Veteran reported that he was dating a woman, but did not feel as if she understands his PTSD and depression.  The Veteran reported having no friends.  He just sits at home when not at an appointment or doctor's visit.  He enjoys watching television, going out with friends, collecting baseball cards, and sports.  

The above evidence reveals that a 70 percent rating for PTSD is warranted for the entire claim period.  The Veteran's PTSD is productive of social and occupational impairment in most areas.  The Veteran has reported some suicidal ideations.  Likewise, constant depression is also noted.  Further, the Veteran's mother detailed, in a letter, that the Veteran will isolate himself and goes days without bathing.  The Veteran reported difficulty adapting to stressful situations at work.  He had a conflict with his supervisor while working with juvenile delinquents.  He also was accused of shoplifting while working at Wal-Mart.  The Veteran testified at his Board hearing that he experiences panic attacks on a weekly basis.  Finally, the record reveals several instances where the Veteran has experienced suicidal ideations, and was even hospitalized as a result of such.  The above evidence shows that the Veteran's PTSD is productive of social and occupational impairment in most areas throughout the entire appeal period.  Thus, a 70 percent rating for PTSD is warranted.

The evidence does not reveal that a 100 percent rating for PTSD is warranted.  As discussed above, a 100 percent rating for PTSD requires total social impairment, in addition to total occupation impairment.  While the Veteran has endured some periods of poor hygiene and isolation, the record does not show total social impairment.  The Veteran has maintained familial relationships though the appeal period.  Indeed, he continues to live with his brother and sister-in-law, without issue.  Likewise, the Veteran was married for a period of time and, despite divorcing his wife, has maintained a relationship with a girlfriend.  See February 2014 VA Examination Report.  While the Veteran has experienced some delusions and hallucinations, those are sporadic and not near constant.  In addition, substantive memory loss is not shown.  The Veteran does not appear unable to remember his own name or the names of relatives.  Finally, while there were a few episodes of anger and potential violence, those were not persistent.  Indeed, the Veteran has routinely denied homicidal ideations and he has not intimated a constant desire to harm others or himself.  Assembling all the evidence, it does not appear that the Veteran's PTSD causes total social impairment, given his ability to function socially, as discussed above.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) .

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder. As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  The record indicates that the Veteran has stopped working due to his PTSD.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating.  Rice, supra.  The decision herein awards a 70 percent evaluation for PTSD for the entirety of the claim period; therefore, the Veteran has met the threshold percentage requirements for TIDU for the entirety of the claim period.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The January 2010 VA examiner concluded that the Veteran's PTSD, at least in part, causes him to be unemployable.  The examiner noted the Veteran's chronic depression and noted the Veteran's ability to sleep only about four hours per night.  Further, a review of the Veteran's employment history reveals that he has not maintained full-time work.  He was fired from his position working with juvenile delinquents after having a conflict with his supervisor.  See January 2010 VA Examination Report.  He also explained that he is only able to keep a job for six to eight months because he becomes angry at work and has absences due to his depression.  See id.  Likewise, he reported being fired after two or three days working at Wal-Mart, because he was accused of attempting to steal a pack of baseball cards.  See February 2014 VA Examination Report.  He also reported working for a short period of time as a door-to-door salesman, but he quit because he would become angry when customers would slam doors in his face.  See id.  Although the Veteran has struggled to hold a job, he has been able to pursue further education.  Additionally, his GAF scores and the descriptions of his symptoms have not reflected an inability to work due solely to his PTSD.  Consequently, the Board finds that a TDIU rating based on PTSD is not warranted.

B. GERD

The Veteran's GERD is rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  As indicated by the hyphenated diagnostic code, GERD has been rated by analogy to a hiatal hernia.  38 C.F.R. §§ 4.20, 4.27 (2013) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.114.

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran was afforded a VA examination in May 2007.  While the Veteran was apparently examined, a description of the relevant symptomatology was not provided in the accompanying report.  The examiner did note that the Veteran's GERD causes significant impact on the Veteran's employment, but the examiner did not elaborate on what that impact was.  The examiner also noted that the Veteran experiences stomach pain while he is off his medications and noted that GERD has a severe effect on feeding.

In his December 2007 Notice of Disagreement, the Veteran explained that he experiences regurgitation and pain that radiates down his chest.  He also explained that he has difficulty swallowing food when he does not take Omeprazole.

In his July 2008 substantive appeal, the Veteran noted symptoms of daily heartburn, reflux into the oral cavity about three times per week, and vomiting one to two times per month.  The Veteran noted an inability to control these symptoms with over-the-counter medications.

A June 2011 VA treatment record (Virtual VA) shows increasing throat tightness, which is associated with eating solids.  The Veteran denied shortness of breath or chest pains.  

The Veteran underwent another VA examination in February 2014.  The examiner listed the Veteran's symptoms as:  persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance occurring four or more times per year, anemia, and mild nausea occurring four or more times per year.  At the examination, the examiner explained that the Veteran's GERD does not impact his ability to work.  

At his Board hearing, the Veteran testified as to the symptoms of his GERD.  The Veteran reported taking Omeprazole for his GERD, but he still experiences heartburn and bloating.  See Hearing Transcript at pg. 8.  He also reported sharp pains in his chest.  See id.  He explained that he vomits every few weeks after eating a meal.  See id at pg. 9.  He indicated that he does not eat as much because of his regurgitation.  See id.  He estimates that he has lost 40 pounds due to his decreased food intake.  See id.

The Board concludes that a 10 percent rating for the Veteran's GERD is warranted.  The evidence of record throughout the period on appeal shows that the Veteran's GERD has been manifested by pyrosis and regurgitation.  The above evidence does not reveal that the criteria for higher schedular ratings have been met at any point during the claim period.  The Veteran does not have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Instead, as the February 2014 VA examiner explained the Veteran's experiences symptoms episodically, not persistently.  Further, as required for a 30 percent rating, there is no evidence of any substernal or arm or shoulder pain.  Likewise, the criteria for a 60 percent rating have not been met.  There is absolutely no evidence that the Veteran experiences hematemesis or melena with moderate anemia, as required for a 60 percent rating.  Further, the evidence does not show that the Veteran's GERD is productive of severe impairment of health.  While the Veteran has reported some weight loss due to his GERD, see Board Hearing Transcript, the Veteran's symptomatology does reveal that with the use of medication, his GERD is controlled.  He reported improved symptomology with the use of Omeprazole.  Indeed, he explained that he is able to swallow when taking the medication.  The evidence does not reflect that the Veteran's GERD is productive of severe impairment of health.  Thus, only a 10 percent rating is warranted, throughout the entire claim period, for the Veteran's GERD.

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as symptoms that are productive of severe health impairment and persistently recurrent symptoms, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a disability rating of 70 for the entire claim period for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 10 for the entire claim period for GERD is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


